         Case 1:18-cv-11002-LTS-SN Document 169 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-                                            ORDER

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received and reviewed in its entirety Plaintiff’s “Letter to SDNY

Clerk” dated July 27, 2021. (Docket entry no. 168.) Plaintiff’s request for an extension is unclear

as to the nature of the contemplated filing, but, to the extent that Plaintiff is seeking an extension

of the time to file a notice of appeal, the Court finds that Plaintiff has demonstrated good cause in

support of her request and hereby grants an extension of the deadline for filing the notice of appeal,

which is 30 days from the date of the July 12, 2021 judgment, by an additional 30 days pursuant

to Federal Rule of Appellate Procedure 4(a)(5).

                 Chambers will mail copies of the orders plaintiff requested (docket entry nos. 166-

67), along with a copy of this order to Plaintiff.



                 SO ORDERED.

Dated:           New York, New York
                 July 30, 2021

                                                              /s/Laura Taylor Swain___
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge
Copy Mailed to:           Yi Sun
                          10 East 116th St. Apt 3A
                          New York, NY 10029


ORD RE APPEALV3.DOCX                                       VERSION JULY 30, 2021                     1
